Filed 10/14/22 P. v. International Fidelity Ins. CA1/3

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE

 THE PEOPLE,
           Plaintiff and Respondent,
                                                                       A163296
 v.
 INTERNATIONAL FIDELITY                                                (Mendocino County
 INSURANCE COMPANY,                                                    Super. Ct. No. SCUK-CRCR-2017-
                                                                       89823-1)
           Defendant and Appellant.


         Appellant International Fidelity Insurance Company (Surety) provided
a bail bond for a criminal defendant who did not appear in court as required.
The trial court declared a forfeiture of the bond, then, when Surety failed to
vacate the forfeiture within the statutory “appearance period,” entered
summary judgment against Surety. The question before us is whether an
emergency rule adopted in response to the COVID-19 pandemic (Emergency
rule 9) tolled the appearance period for vacating forfeitures of bail bonds.
Following those courts that have addressed this issue in published opinions,
we conclude Emergency rule 9 does not apply in these circumstances and
accordingly affirm.
                     FACTUAL AND PROCEDURAL BACKGROUND
         Surety provided a bail bond of $50,000 for a criminal defendant,
Matthew Williams. Williams failed to appear in court on June 9, 2020, and


                                                               1
on June 11, 2020, the trial court notified Surety that its obligation to pay the
bond would become absolute on December 14, 2020 unless the court earlier
ordered the forfeiture set aside. Before that date, Surety moved to extend the
time on the bond as it pursued efforts to locate Williams and return him to
court. The trial court extended the time to July 5, 2021.
        Surety brought a motion to toll the time on the bond on July 1, 2021. It
argued that the proceedings were subject to Emergency rule 9, which tolled
statutes of limitations for civil causes of action during the COVID-19
pandemic. The trial court denied the motion and ordered summary judgment
against Surety on August 5, 2021. Judgment was entered on August 18,
2021.
                                   DISCUSSION
I.      Bail Bond Forfeiture Procedures
        A bail bond is a contract between the government and the surety under
which the surety guarantees the defendant’s appearance in court under the
risk of forfeiture of the bond. (People v. Financial Casualty & Surety, Inc.
(2016) 2 Cal.5th 35, 42.) “When a person for whom a bail bond has been
posted fails without sufficient excuse to appear as required, the trial court
must declare a forfeiture of the bond. ([Pen. Code,1] § 1305, subd. (a).) The
[185-day period after] the clerk of the court mails a notice of forfeiture (180
days plus five days for mailing) to the appropriate parties is known as the
appearance period. (§ 1305, subd. (b).) During this time, the surety on the
bond is entitled to move to have the forfeiture vacated and the bond
exonerated on certain grounds, such as an appearance in court by the
accused. (§ 1305, subd. (c)(1).) The trial court may also toll the appearance
period under certain circumstances, or extend the period by no more than 180


        1   All undesignated statutory references are to the Penal Code.

                                          2
days from the date the trial court orders the extension, provided that the
surety files its motion before the original 185-day appearance period expires
and demonstrates good cause for the extension. (§§ 1305, subds. (e), [(h), (j)],
1305.4.)” (People v. American Contractors Indemnity Co. (2004) 33 Cal.4th
653, 658, fn. omitted.)
      The trial court has 90 days after the appearance period expires to enter
summary judgment on the bond. (§ 1306, subds. (a), (c).) If it does not do so,
the bond is exonerated. (§ 1306, subd. (c).) Summary judgment after a
declaration of forfeiture “is a consent judgment entered without a hearing
pursuant to the terms of the bail bond.” (People v. The North River Ins. Co.
(2020) 53 Cal.App.5th 559, 567 (North River).) Bail bond proceedings occur in
connection with criminal cases, but they are independent of the prosecution
and are civil in nature. (People v. Financial Casualty & Surety, Inc. (2022) 78
Cal.App.5th 879, 885 (Financial Casualty II).)
II.   Emergency Rule 9
      Emergency rule 9, adopted by the Judicial Council and effective April 6,
2020, tolled “the statutes of limitation for civil causes of action . . . from April
6, 2020, until 90 days after the Governor declares that the state of emergency
related to the COVID-19 pandemic is lifted.” It was later amended to provide
a tolling period whose length depended on the applicable statute of
limitations: “Notwithstanding any other law, the statutes of limitations and
repose for civil causes of action that exceed 180 days are tolled from April 6,
2020, until October 1, 2020,” while shorter statutes of limitations “are tolled
from April 6, 2020, until August 3, 2020.
      The Advisory Committee’s comment to this amendment indicates that
Emergency rule 9 “is intended to apply broadly to toll any statute of
limitations on the filing of a pleading in court asserting a civil cause of



                                         3
action,” including “special proceedings” under title 3 of the Code of Civil
Procedure (for example, mandamus actions), as well statutes of limitations on
causes of action found in codes other than the Code of Civil Procedure, such
as the Family Code and the Probate Code.2
III.   Application of Emergency Rule 9 to Bond Forfeiture
       Proceedings
       Surety contends that Emergency rule 9 served to toll the appearance
period in bond forfeiture proceedings, and that the trial court’s entry of
summary judgment was therefore premature. The facts are undisputed, and
we apply independent review in interpreting Judicial Council emergency
rules. (Financial Casualty II, supra, 78 Cal.App.5th at p. 884; In re M.P.
(2020) 52 Cal.App.5th 1013, 1020.)
       Three published decisions have considered whether Emergency rule 9
tolls the appearance period in bail forfeiture proceedings, and each has
concluded it does not. The most recent of these cases is Financial Casualty
II. Relying on an unrelated case of the same name, People v. Financial
Casualty & Surety, Inc. (2021) 73 Cal.App.5th 33 (Financial Casualty I), the
court explained that a statute of limitations “ ‘ “ ‘normally sets the time
within which proceedings must be commenced once a cause of action
accrues.’ ” [Citation.] “A cause of action is simply the obligation sought to be
enforced against the defendant.” ’ ” (Financial Casualty II, supra, 78


       2 The Judicial Council explained the background of Emergency rule 9
and the amendment in a circulating order (No. CO-20-09 found at
 [as of Oct. 14, 2022].) We grant
respondent’s request for judicial notice of the Judicial Council’s Emergency
Rules Related to COVID-19, the Adoption of Emergency Rules, and the
circulating order.




                                        4
Cal.App.5th at p. 886.) Motions for relief from bail forfeiture do not fall
within these definitions. By the time the surety brings a motion for relief,
several steps have already taken place: the surety has posted the bond, the
defendant has failed to appear, the court has determined the surety breached
the bond’s guarantee, and the surety may have sought and received an
extension of time to procure the defendant’s appearance. (Ibid.) Thus, a
surety seeking relief is not initiating an action or proceeding, but rather is
filing a motion within an ongoing forfeiture proceeding. (Id. at pp. 886–887.)
      Moreover, as Financial Casualty II explained, in seeking relief from
forfeiture, “the surety is not seeking to enforce an obligation. Quite the
opposite. In a motion for relief from bail forfeiture, the surety is trying to
avoid the consequence of its failure to fulfill its obligation under the bond. In
other words, the surety is in a defensive posture.” (Financial Casualty II,
supra, 78 Cal.App.5th at p. 887.) The appearance period is not a statute of
limitations but a “time in which the surety may either cure its breach of the
bond by producing the defendant or demonstrate why the breach should be
excused.” (Ibid.)
      The court in Financial Casualty II looked to the Advisory Committee
comment and the circulating order to resolve any ambiguity that might exist
in the text of Emergency rule 9. It noted that the Advisory Committee
comment states that the rule applies broadly to toll the statute of limitations
on the “ ‘filing of a pleading in court asserting a civil cause of action.’ ”
(Financial Casualty II, supra, 78 Cal.App.5th at p. 887.) But a motion to
vacate a bail forfeiture is not a pleading that asserts a civil cause of action;
rather, it is a motion within an existing action. (Ibid.) And the circulating
order focused on the initiation of civil proceedings. (Ibid., citing “circulating
order,” at pp. 1, 5, 6, 9.) These materials, the court concluded, supported the



                                          5
conclusion that Emergency rule 9 did not extend the timelines in bail
forfeiture proceedings. (Financial Casualty, at pp. 887–888, quoting People v.
Philadelphia Reinsurance Corp. (2021) 70 Cal.App.5th Supp. 10, 18
(Philadelphia Reinsurance).)
      Two other cases have reached the same conclusion. Assuming without
deciding that a bail forfeiture proceeding is a civil cause of action or special
proceeding for purposes of Emergency rule 9, the court in Financial Casualty
I nevertheless concluded that “the appearance period during which a surety
may seek relief from forfeiture is not a statute of limitations subject to tolling
under the rule.” (Financial Casualty I, supra, 73 Cal.App.5th at pp. 39–40.)
The court reasoned that Emergency rule 9 applies to initial pleadings that
commence a civil cause of action or special proceeding, and a motion to vacate
a forfeiture is not such a pleading. (Id. at p. 40.) If a forfeiture proceeding
involves a cause of action or special proceeding, it is one commenced by the
trial court against the surety for breach of the bond. (Id. at p. 41.)
      The Appellate Division of the San Diego County Superior Court
reached the same result in Philadelphia Reinsurance, explaining that a
surety may file multiple motions under section 1305 during the appearance
period, including a motion to vacate the forfeiture, to exonerate the bond, or
to extend the appearance period, and that such motions are not a
commencement of a civil cause of action or forfeiture proceeding. Rather, the
trial court initiates the forfeiture proceeding when it declares a forfeiture,
and these motions are “merely a response in an already pending bail
forfeiture proceeding collateral to an ongoing criminal action.” (Philadelphia
Reinsurance Corp., supra, 70 Cal.App.5th Supp. at p. 19, second set of italics
omitted.)




                                         6
      Disagreeing with these authorities, Surety argues that bail forfeiture
proceedings are special proceedings (see People v. The North River Ins. Co.
(2017) 18 Cal.App.5th 863, 875), and that the filing of a bail forfeiture
motion—in this case, the motion to toll the appearance period—initiates that
proceeding for purposes of Emergency rule 9. Surety relies on People v.
Stuyvesant Ins. Co. (1963) 216 Cal.App.2d 380, 381, which referred to the
appearance period as a statute of limitations when concluding the surety did
not seek timely relief from forfeiture. The court in Financial Casualty I
rejected the surety’s reliance on Stuyvesant for this point, explaining that
“the nature of an appearance period was not at issue in Stuyvesant, and the
court was merely making an analogy.” (Financial Casualty I, supra, 73
Cal.App.5th at pp. 41–42; see Financial Casualty II, supra, 78 Cal.App.5th at
p. 888.)
      Surety also draws our attention to People v. Surety Ins. Co. (1978) 82
Cal.App.3d 229, which considered whether section 1305’s provision for
“forfeiture” of a bond without a prior opportunity to be heard violates due
process. (Surety Ins. Co., at p. 233.) Surety Ins. Co. does not assist Surety.
In finding no due process violation, the court explained that the action taken
without prior notice and hearing was the “mere declaration of forfeiture,”
which did not deprive the surety of any substantial right, as its property
could be seized only after expiration of a period during which the surety was
on notice and had the right to a hearing. (Id. at pp. 238–239.) But Surety
Ins. Co. does not establish that a demand for a hearing functioned as the
initiation of an action or special proceeding; rather, it treated the declaration
of forfeiture as the “initial step (in the nature of an order to show cause) in
proceedings to forfeit the bond and render judgment against the surety.” (Id.
at pp. 236–237.)



                                        7
         Finally, Surety relies on County of Orange v. Classified Ins. Corp.
(1990) 218 Cal.App.3d 553 for the proposition that because bail forfeiture
proceedings are special proceedings, a motion “regarding relief from forfeiture
‘commences’ a special proceeding.” But County of Orange says nothing about
the commencement of forfeiture proceedings. It addresses whether the
judgment that results from such a proceeding is stayed pending appeal. (Id.
at p. 559.) County of Orange does characterize a bail forfeiture proceeding as
a “special proceeding, civil in nature” (Id. at p. 557), but we do not quarrel
with that characterization. Instead, we reject Surety’s contention that it
initiated the proceeding by filing its motion for relief. If Surety takes no
timely action after receiving the declaration of forfeiture, summary judgment
may be entered against it in the proceedings the court has thus initiated.
(See North River, supra, 53 Cal.App.5th at p. 567.)
         We agree with Financial Casualty I, Financial Casualty II, and
Philadelphia Reinsurance that a motion made in response to a declaration of
forfeiture does not commence a civil cause of action or special proceeding,
that the appearance period is not a statute of limitations, and that
Emergency rule 9 does not extend the appearance period in bail forfeiture
proceedings. The trial court did not err in declining to toll the appearance
period or in entering summary judgment.
                                                DISPOSITION
         The judgment is affirmed.
                                                               TUCHER, P.J.

WE CONCUR:

FUJISAKI, J.
RODRÍGUEZ, J.

People v. International Fidelity Insurance Company (A163296)




                                                           8